IN THE SUPREME COURT OF IOWA
                               No. 15–1456

                           Filed June 30, 2017


DAKOTA, MINNESOTA & EASTERN RAILROAD
d/b/a CANADIAN PACIFIC,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR LOUISA COUNTY,

      Defendant.




      Certiorari to the Iowa District Court for Louisa County, Michael J.

Schilling, Judge.



      The owner of a railroad right-of-way and bridge challenges a

district court order finding it in contempt for violating a 1977 judgment

imposing an injunction against a prior owner of the right-of-way and

bridge. WRIT SUSTAINED; CONTEMPT ORDER VACATED.


      Kerry A. Finley and Nancy J. Penner of Shuttleworth & Ingersoll,

P.L.C., Cedar Rapids, and Daniel P. Kitchen, Washington, for plaintiff.



      William Scott Power of Aspelmeier, Fisch, Power, Engberg &

Helling, P.L.C., Burlington, for defendant.
                                          2

HECHT, Justice.

       An injunction was issued by judgment in 1977 against the owner

of a railroad right-of-way directing it to reconstruct a dike designed to

channel creek water under the railroad’s bridge and away from adjacent

farmland. Nearly forty years later, a drainage district that was joined as

a defendant in the earlier litigation asked the district court to hold a

subsequent purchaser of the right-of-way in contempt for willfully

violating the injunction.         The district court found the subsequent

purchaser in contempt for failing to reconstruct and maintain the dike.

In this certiorari proceeding, we must determine whether a 1977

judgment granting an injunction of unspecified duration against a former

owner of the right-of-way is enforceable nearly forty years later through a

contempt action against a subsequent purchaser. Because we conclude

the 1977 judgment expired under Iowa Code section 614.1(6) (2013)

before this proceeding to enforce it was commenced, we sustain the writ

and vacate the decision of the district court.

       I. Factual and Procedural Background.

       A. Whiskey Creek and Bridge 110.                    Dakota, Minnesota &

Eastern Railroad (DM&E) purchased the railroad right-of-way and bridge

that is the subject of this dispute in 2008.               Initially owned by the

Chicago, Rock Island & Pacific Railroad (CRI&P), the right-of-way runs in

a generally east–west direction through Muscatine and Louisa Counties

in Eastern Iowa.       In 1872, CRI&P built a bridge in Louisa County,

referred to in the record as Bridge 110, 1 to allow the railroad tracks to




       1Therecord also refers to Bridge 110 as Bridge 2187, the internal identification
number of DM&E.
                                            3

pass over Whiskey Creek, 2 a natural stream flowing east from the

Mississippi River bluffs, along the northern edge of the right-of-way, past

Bridge 110, and into the Muscatine Slough. 3 At times in the past, a dike

turned the creek water under Bridge 110 and across farmland to the

south until it drained into the Muscatine Slough.

       B. The Drainage Problem. In the 145 years since Bridge 110 was

constructed, the creek water has not consistently passed under the

bridge and drained to the south. Whiskey Creek “has a steep grade” as it

leaves the bluffs. Chi., Rock Island & Pac. Ry. v. Lynch, 163 Iowa 283,

285, 143 N.W. 1083, 1084 (1913).                Especially during heavy rains, it

carries significant quantities of sediment and debris that plug the

channel under Bridge 110, causing water to flood and damage fields

north of the bridge.       In addition, the dike constructed to direct water

under the bridge has repeatedly failed, causing water and debris to move

parallel to the bridge, instead of under it, until it eventually drained into

the slough.

       Silt and debris flowing through Whiskey Creek are deposited in the

Muscatine Slough, inhibiting the flow of water into and through that


       2References   to this waterway in the record designate it alternatively as “Whiskey
Creek,” “Whisky Creek,” “Whiskey Hollow Creek,” and “Indian Creek.” Because the
parties generally use the name “Whiskey Creek,” we also use this name for purposes of
this certiorari action.
       3The  Muscatine Slough is a closed drainage system maintained by the drainage
district. It runs fourteen miles from the City of Muscatine in the north to a Louisa
County pumping station in the south. It is fed by subditches and by creeks such as
Whiskey Creek carrying runoff from nearby farm and timberland. In recent years,
water from the City of Muscatine’s storm sewers has also been pumped into the
Muscatine Slough.
       The Muscatine Slough is maintained by Drainage District No. 13. Organized in
1909, Drainage District No. 13 is responsible for maintaining drainage ditches,
subditches, and settling basins in Muscatine and Louisa Counties. Bridge 110 is
located within the district.
                                            4

waterway.      Over the course of a season or occasionally after a single

substantial rain, the silt and debris plug the Muscatine Slough, causing

water to flood and damage crops in fields north of the plugs.                         The

drainage district has repeatedly cleared the plugs and enabled the water

to again empty into the slough. 4

       C. Prior Drainage Litigation. The responsibility for maintaining

drainage in the vicinity of Bridge 110 and the surrounding area within

the drainage district has been a subject of recurring litigation for more

than a century. In 1907, CRI&P closed the channel under Bridge 110,

which had gradually been filling with sediment and debris, forcing the

creek water to change course and travel east, parallel to the right-of-way.

Id. at 286, 143 N.W.2d at 1084. As a consequence of this change in the

channel of the creek, land to the north of the railroad right-of-way

occasionally flooded. Id.

       1. 1911 injunction.          In 1911, CRI&P filed an action against

landowners on both sides of the bridge, seeking a declaration that CRI&P

was no longer obligated to maintain the flow of water under Bridge 110

because the natural flow of Whiskey Creek had changed. 5                             Chi.,

Rock Island & Pac. Ry. v. Lynch, No. 6304, at *2 (Iowa Dist. Ct. Sept. 16,
1911). The district court ruled against CRI&P, determining the natural

flow of Whiskey Creek remained through the railroad’s right-of-way and

       4The    parties dispute the frequency with which the drainage district has
undertaken this task. The direct testimony of a drainage district trustee suggested the
slough needs cleaning after every hard rain. On cross-examination, however, the
trustee testified that the drainage district typically cleans out the slough once per year
as part of its annual maintenance of the slough.
       5The   drainage district intervened in the litigation but its claim was dismissed on
the ground that no right or equity of the district was at issue in the litigation between
the railroad and the private landowners. See Chi., Rock Island & Pac. Ry. v. Lynch, No.
6304, at *2 (Iowa Dist. Ct. Sept. 16, 1911); see also Lynch, 163 Iowa at 289, 143 N.W.
at 1086 (affirming district court’s dismissal).
                                     5

to the south under Bridge 110. Id. The district court ordered CRI&P and

the landowner to the south of the railroad’s right-of-way to promptly,

      remove from the old bed of said creek on their respective
      lands all obstructions to the natural flow of the water down
      and through [Bridge 110], and [directed they] shall not
      further or hereafter permit upon their respective properties
      such conditions of obstruction to exist[ ] and [shall] take
      such steps and perform such acts as will in a proper manner
      provide against the further or future diversion from its
      natural channel [under Bridge 110].

Id. at *3.   We affirmed the district court’s decision, but modified it to

allow CRI&P and the owner of the land south of the bridge ninety days to

remove the obstructions to the free flow of water through their

properties. Lynch, 163 Iowa at 289–90, 143 N.W. at 1086.

      2. 1922 covenant restriction. In 1922, Lynch—the owner of land

situated northwest of the railroad’s right-of-way—conveyed land to

CRI&P to be used for the fortification of the dike directing water under

the railroad’s bridge.    The deed from Lynch to CRI&P included the

following conditional language:

      This Deed made on the further condition that [CRI&P] will at
      all times protect and compensate the Grantor, M.F. Lynch,
      his heirs, executors, administrators and assigns for failure to
      reasonably maintain a channel of sufficient capacity to give
      free flow to the water under the ordinary conditions, and to
      be of no less capacity than the channel of Whiskey Hollow
      Creek immediately above and below where said Creek
      channel enters and leaves the property of [CRI&P].

      CRI&P maintained the course of Whiskey Creek under Bridge 110

for several decades thereafter by maintaining the dike that turned the

flow south and under the bridge, raising the elevation of the rails, and

repeatedly dredging the creek bed southeast of Bridge 110.        The dike

occasionally ruptured, however, and in 1973, CRI&P stopped repairing it.

      3. 1976 judgment.       Another lawsuit—cause no. 14926—was

commenced in 1973.       The plaintiffs, the Downers and the Baars, who
                                      6

owned property northwest of Bridge 110 sued Dutton, the owner of land

on the north and south side of the railroad right-of-way. The plaintiffs

alleged Dutton had built a dike south of Bridge 110 and redirected the

flow of Whiskey Creek across Dutton’s land to the east, instead of to the

south.   This redirection of the creek, the plaintiffs alleged, caused the

railroad’s dike to fail, the former creek bed south of Bridge 110 to again

fill with sand and silt, and the plaintiffs’ land to flood. The Downers and

the Baars sought damages for the flooding and a permanent injunction

precluding Dutton’s further obstruction of the natural flow of the creek

south of Bridge 110. CRI&P intervened in the action, asserting its own

claim for damages and injunctive relief against Dutton for causing

Whiskey Creek to back up and damage the dike. The Downers and the

Baars then added a claim for injunctive relief mandating that CRI&P

maintain the dike and later added the drainage district as a defendant,

seeking injunctive relief against that entity as well.

      In late 1976, the district court issued its findings of fact and

conclusions of law.     The court concluded the railroad’s right-of-way

impeded the natural flow of water to the south and east according to the

laws of gravitation, and instead redirected it to the north and east along

the right-of-way. The court determined the railroad, by constructing an

elevated right-of-way, assumed an obligation “not to obstruct the free

passage of surface water.” This obligation, the court concluded, requires

a passageway that is “reasonably sufficient for the passage of water[,]

taking into consideration” that “[t]he creek has always carried silt, sand,

mud, trees, stumps and limbs” and “has always had a tendency to fill

with silt and sand.” The court further concluded CRI&P had a duty to

construct opportunities at reasonable intervals for the water to cross its
                                            7

right-of-way, meaning “more bridges [may be] required.”6                   Noting that

Lynch, the Downers’ and Baars’ predecessor-in-interest, had conveyed

real estate to CRI&P on the condition it be used for the construction of a

dike, the court concluded the plaintiffs were “entitled to an injunction

against CRI&P restraining it from continuing to allow the flowage of

Whiskey Creek upon plaintiffs’ land and requiring it to reconstruct its

collapsed dike so as to channel the creek under bridge 110.” The court

also concluded the plaintiffs were “entitled to a prescriptive easement for

the flow of Whiskey Creek under bridge 110.”

       In early 1977, the court entered judgment against CRI&P enjoining

it “from continuing to allow the flowage of Whiskey Creek upon plaintiffs’

land” and requiring it “to reconstruct the collapsed dike in order to

channel the Creek under Bridge 110.”                  The court also granted the

plaintiffs “a prescriptive easement for the flow of Whiskey Creek under

Bridge 110.”

       D. 1984 Contempt Proceeding Against Chicago, Milwaukee,

St. Paul and Pacific Railroad Company (Milwaukee Road). After the

entry of the 1977 judgment, CRI&P began to rebuild the dike.                         The

structure washed out again, however, before the project was completed.

Meanwhile, CRI&P filed a bankruptcy petition, and in 1982 ownership of

the railroad right-of-way was transferred to the Milwaukee Road.

       In 1984, the drainage district filed an application in cause

no. 14926—the court file in which the 1976 judgment was rendered—


       6In   describing the railroad’s duty, the district court cited Estes v. Chicago,
Burlington & Quincy Railroad, 159 Iowa 666, 141 N.W. 49 (1913). In that case, we
approved a jury instruction stating “it is the duty of a railway company, where it crosses
a stream, to provide passageways for the water of the stream reasonably sufficient to
allow it to flow through without being diverted from its natural course, or being banked
up so as to cause damage to the property of another.” Id. at 670, 672, 141 N.W. at 51–
52.
                                     8

asking the district court to find the Milwaukee Road in contempt for

failing to rebuild the dike. The district court entered a judgment holding

the Milwaukee Road in contempt because the company willfully failed to

comply with the injunction even though it knew of the 1977 judgment

against CRI&P in 1982 and was thus on notice of the injunction

mandating maintenance of the dike to permit the creek to flow under

Bridge 110.     The court deferred sentencing, however, giving the

Milwaukee Road six months to purge itself of contempt. The Milwaukee

Road rebuilt the dike and the contempt was purged.

      E. Acquisition by DM&E.            Soon after it was rebuilt by the

Milwaukee Road, the dike failed yet again.       Ownership of the railroad

right-of-way was transferred several times thereafter. The dike had not

yet been rebuilt when the Iowa, Chicago, and Eastern Railroad Company

(IC&E) took ownership in 2002. During the period of IC&E’s ownership,

counsel for the trustees of the drainage district corresponded with IC&E,

notifying it of the injunctions entered against prior owners of the right-of-

way. The correspondence also communicated the drainage district’s view

that the dike was not functional and urged prompt repairs to restore the

flow of the creek, consistent with the 1977 injunction.       When DM&E

acquired ownership of the railroad right-of-way and Bridge 110 in

December 2008 through a merger with IC&E, the dike was still in

disrepair and the drainage problem in the vicinity of the bridge had not

been solved.

      Communications continued between DM&E, the drainage district

trustees, and affected property owners about the dike’s condition of

disrepair and the persistent disruption of drainage across the railroad

right-of-way. DM&E retained an engineering consultant to recommend

design alternatives for redirecting and maintaining the flow of Whiskey
                                     9

Creek under Bridge 110. The consultant generated a report proposing

three redesign alternatives in December 2010; however, DM&E did not

undertake remediation, and more litigation ensued.

      F. Application for Order to Show Cause. On February 25, 2013,

the drainage district initiated this proceeding against DM&E—again in

cause no. 14926. The drainage district’s application asserted the 1977

judgment imposed upon DM&E “a continuing obligation to keep the

collapsed dike adjacent to Bridge 110 in good and proper repair.” The

drainage district alleged DM&E was a “successor” to the Milwaukee Road

with actual or constructive knowledge of “its continuing obligation to

channel Whiskey Creek under Bridge 110” and urged the court to order

the railroad to “take immediate action in compliance with the [1977]

order requiring [DM&E] to keep the collapsed dike adjacent to Bridge 110

in good and proper repair” and “assess fines and/or orders” deterring

DM&E from future noncompliance. The district court issued a rule to

show cause ordering DM&E to appear before the court and demonstrate

“wh[y] [it] should not be held in contempt.”

      DM&E filed a motion to dismiss the proceeding, contending a civil

action, rather than a summary contempt proceeding, “is the proper

means of establishing the legal rights and responsibilities related to a

decades-old railroad bridge and a dike that washed out many years ago.”

DM&E raised several other arguments in support of its motion, including

that (1) the 1977 judgment was against CRI&P, a different railroad and

named party; (2) DM&E was not a party to the action in which the

injunction was issued and is not a corporate successor of the enjoined

railroad; (3) the 1977 district court decision appears in the court’s

records as a “judgment entry” and was described as a judgment in the

1984 contempt citation; (4) the 1977 judgment was satisfied when the
                                         10

dike was rebuilt by another railroad in 1985; (5) enforcement of the

judgment is time-barred by the statute of limitations under Iowa Code

section 614.1(6); (6) the judgment is based in part on the enforceability of

a real property covenant contained in the 1922 deed from Lynch to

CRI&P that is unenforceable under the statute of limitations in Iowa

Code section 614.24; (7) indispensable parties affected by the complex,

overarching drainage issues cannot be joined in a contempt proceeding;

(8) the complexity of the case and relief sought makes the contempt

remedy inappropriate under the circumstances; (9) the drainage district

lacks standing to bring this contempt proceeding because the 1977

judgment granted no injunctive or other relief in its favor; and (10) this

contempt      proceeding    is   preempted     by   the    Interstate   Commerce

Commission Termination Act (ICCTA), 49 U.S.C. §§ 10101–16106. 7 The

district court denied the motion to dismiss.

       On September 30 and October 1, 2014, the court held a hearing on

the application for rule to show cause. In an order filed July 31, 2015,

the district court found DM&E was in contempt for violating the

injunction granted by the 1977 judgment against a prior owner of the

right-of-way, CRI&P.       The court determined DM&E was under a legal
duty to comply with the 1977 judgment enjoining CRI&P because DM&E



       7The   ICCTA was enacted in 1995 to restructure the country’s rail system.
DM&E argued that state and federal courts have held that common law claims seeking
damages or injunctive relief related to floodwater or storm water caused by the
operation or construction of rail beds or railroad right-of-ways are preempted under
ICCTA. DM&E concluded that under the ICCTA’s definitions of “regulation” and
“transportation,” the drainage district’s attempt to force DM&E to restore the dike
adjacent to Bridge 110, through the exercise of the district court’s equitable or
contempt powers under state law, is “regulation” of “transportation” and is thus
preempted under ICCTA’s express preemption clause at 49 U.S.C. § 10501(b). DM&E
does not press the preemption claim in its brief filed with this court, and we do not
discuss it further.
                                    11

is a successor in interest to CRI&P and the Milwaukee Road, because

DM&E stands in privity with the prior owners of the right-of-way, and

because DM&E had actual notice of the 1977 judgment and injunction

well before the rule-to-show-cause proceeding was commenced.             The

court found DM&E in contempt because it concluded the drainage

district had proved beyond a reasonable doubt that DM&E willfully failed

to reconstruct the collapsed dike, channel Whiskey Creek under

Bridge 110, and prevent Whiskey Creek from flowing onto the property of

adjacent private landowners. The court ordered DM&E to file a plan for

purging itself of contempt by September 4, 2015.

      G. Subsequent      History.    DM&E     filed   an   application   for

interlocutory review and alternatively a petition for certiorari, seeking

review of the district court’s findings of fact, conclusions of law, and

order finding contempt. We granted certiorari review and stayed further

proceedings below. See Iowa Code § 665.11; Iowa R. App. P. 6.107(2).

      II. Scope and Standards of Review.

      “Although there is no statutory right to appeal from an order to

punish for contempt, the proceeding may, in the proper case, be reviewed

by certiorari.” In re Inspection of Titan Tire, 637 N.W.2d 115, 131 (Iowa

2001).   We review a certiorari action for correction of errors at law

because it is an action at law. Id. Under this standard, we accept the

district court’s well-supported factual findings as binding but give no

deference to its legal conclusions. State Pub. Def. v. Iowa Dist. Ct., 886
N.W.2d 595, 598 (Iowa 2016).

      “A writ of certiorari lies where a lower board, tribunal, or court has

exceeded its jurisdiction or otherwise has acted illegally.”   Id. (quoting

State Pub. Def. v. Iowa Dist. Ct. for Plymouth Cty., 747 N.W.2d 218, 220

(Iowa 2008)). “Illegality exists when the court’s findings lack substantial
                                   12

evidentiary support, or when the court has not properly applied the law.”

Id. (quoting State Pub. Def., 747 N.W.2d at 220).     Because contempt

requires proof beyond a reasonable doubt, substantial evidence in this

context consists of “such evidence as could convince a rational trier of

fact that the alleged contemnor is guilty of contempt beyond a reasonable

doubt.” Den Hartog v. City of Waterloo, 891 N.W.2d 430, 435 (Iowa 2017)

(quoting Reis v. Iowa Dist. Ct., 787 N.W.2d 61, 66 (Iowa 2010)). “In the

absence of statutory regulation, we have long held the general rule to be

that decisions regarding contempts are within the sound discretion of the

trial court, and unless this discretion is grossly abused, the decision

must stand.” State v. Lipcamon, 483 N.W.2d 605, 607 (Iowa 1992).

      III. Analysis.

      Among other arguments, DM&E asserts that under Iowa Code

section 614.1(6), the 1977 judgment enjoining CRI&P to permit the flow

of water under Bridge 110 expired in 1997, after twenty years.       See

Whitters v. Neal, 603 N.W.2d 622, 623–24 (Iowa 1999).       Because the

judgment granting injunctive relief was not renewed before it expired,

DM&E contends it may not be held in contempt for failing to perform its

mandates.     We agree.   Since we conclude the contempt proceedings

purport to enforce an injunction that lapsed in 1997, we do not reach the

other statutory, constitutional, and prudential issues raised in the

district court.

      A. Background Principles.         The power to grant and enforce

injunctive relief is inherent in the constitutionally vested equitable

jurisdiction of a district court but may also arise by statute. See Iowa

Const. art. V, § 6; see also Ney v. Ney, 891 N.W.2d 446, 450–51 (Iowa

2017).   When a statute extends or restricts the remedy of injunctive

relief, statutory requirements supersede equitable principles governing
                                      13

the injunction’s effect. Ney, 891 N.W.2d at 450–51; see also Worthington

v. Kenkel, 684 N.W.2d 228, 233 (Iowa 2004).

      At equity, a permanent injunction could last in perpetuity, “so long

as the conditions which produce the injunction remain” in effect.

Condura Constr. Co. v. Milwaukee Bldg. & Constr. Trades Council AFL, 99
N.W.2d 751, 755 (Wis. 1959). The duration of a permanent injunction,

however, may also be subject to time limits imposed by court order or

statute.     See, e.g., Iowa Code § 664A.5 (limiting the duration of a

permanent no-contact order to “five years from the date the judgment is

entered”); Bear v. Iowa Dist. Ct., 540 N.W.2d 439, 441–42 (Iowa 1995)

(enforcing a 1981 injunction in a 1994 contempt proceeding because the

order creating it did not limit its duration).

      B. Iowa Code Section 614.1(6). DM&E asserts that Iowa Code

section 614.1 statutorily limits the time period during which the 1977

injunction against CRI&P may be enforced. Section 614.1 provides that

“[a]ctions     may   be   brought   within       the   times   herein   limited,

respectively . . . and not afterwards, except when otherwise specially

declared.”     Iowa Code § 614.1.   Under Iowa Code section 614.1(6), an

action “founded on a judgment of a court of record” must be brought

“within twenty years.”     Id. § 614.1(6).       The only “specially declared”

exception to this rule concerns “an action to recover a judgment for child

support, spousal support, or a judgment of distribution of marital

assets.” Id.

      When interpreting a statute, we seek to ascertain the legislature’s

intent. See Exceptional Persons, Inc. v. Iowa Dep’t of Human Servs., 878
N.W.2d 247, 251 (Iowa 2016).          In so doing, we interpret what the

legislature said, not “what it should or might have said.” Iowa R. App. P.

6.904(3)(m). Absent an ambiguity or absurdity, we generally apply the
                                    14

ordinary meaning of a statute’s express terms. See Brakke v. Iowa Dep’t

of Nat. Res., ___ N.W.2d ___, ___ (Iowa 2017). In assessing whether an

exception to the plain-meaning rule should apply, we read the language

in context, considering the statute’s “subject matter, the object sought to

be accomplished, the purpose to be served, underlying policies, . . . and

the consequences of various interpretations.” See Exceptional Persons,
878 N.W.2d at 251 (alteration in original) (quoting State v. Albrecht, 657
N.W.2d 474, 479 (Iowa 2003)).

      C. Discussion.     We turn first to the question of whether an

application to show cause used to enforce an injunction initiates an

“action” under section 614.1.    The Iowa Code defines an “action” as

“[e]very proceeding in court.” Id. § 611.1. The use of the inclusive term

“every” means that “proceeding” is intended to be a comprehensive term.

In its most comprehensive sense, a “proceeding” is “[a]ny procedural

means for seeking redress from a tribunal or agency.”          Proceeding,

Black’s Law Dictionary (10th ed. 2014); see also 1A C.J.S. Actions § 22,

at 265 (“As ordinarily used, [proceeding] is broad enough to include all

methods of invoking the action of courts . . . and is generally applicable

to any step taken to obtain the interposition or action of a court.”

(Footnotes omitted.))

      The decision-making process initiated by an application to show

cause constitutes an “action” because it is a procedural means for

seeking redress from a court that has previously ordered the remedy

sought and thus a “proceeding” within the plain-meaning of the word.

See Iowa Code § 611.1. An application to show cause commences a

proceeding invoking the court’s contempt power to force a party to

comply with the terms of a judgment. A finding of contempt can only be

made against a party before the court, and only a court may punish acts
                                      15

or omissions as contempt.      Id. §§ 665.2, .3, .7.   In a case like this in

which the alleged contemnor is not already in the court’s presence, the

alleged contemnor is entitled to notice via personal service, an

opportunity to appear before the court, and reasonable time to prepare

an explanation under oath. Id. § 665.7. An application to show cause is

a means of seeking a court’s redress; it thus initiates a “proceeding.”

Because the process initiated by an application to show cause is a

“proceeding,” we conclude it constitutes an “action” within the meaning

of section 614.1.    See id. § 611.1; see also Johnson v. Masters, 830
N.W.2d 647, 654, 660–61 (Wis. 2013) (plurality opinion) (concluding

postjudgment motions to enforce a judgment through entry of a qualified

domestic relations order (QDRO) are subject to twenty-year statute of

repose on actions to enforce a judgment or decree, but the repose period

is tolled if the judgment on which relief is sought is not statutorily

permitted); id. at 671–73 (Prosser, J., dissenting) (opining postjudgment

motions to enforce a judgment through entry of a QDRO are subject to

twenty-year repose period that is not tolled if the judgment on which

relief is sought is not statutorily permitted).

      Iowa Code section 611.1 provides that civil, special, and criminal

proceedings are all actions. Iowa Code § 611.1. Section 611.2 defines a

“civil action” as

      [a] proceeding in a court of justice in which one party, known
      as the plaintiff, demands against another party, known as
      the defendant, the enforcement or protection of a private
      right, or the prevention or redress of a private wrong.

Id. § 611.2. Civil actions also include proceedings to recover a plurality

or forfeiture. Id. A “special action” is any “other proceeding in a civil

case.” Id.
                                           16

       At common law, contempt proceedings were either criminal or civil.

Phillips v. Iowa Dist. Ct., 380 N.W.2d 706, 708 (Iowa 1986).                   Criminal

contempt was an “[o]ffense[ ] against the dignity or process of the court,

whether committed in or out of the presence of the court.” Knox v. Mun.

Ct., 185 N.W.2d 705, 707 (Iowa 1971). Civil contempt was an “[o]ffense[ ]

against the party for whose benefit a court order was made.” Id. Under

early Iowa law, civil contempt was a proceeding of a special character,

meaning the procedural rules that applied to civil actions also applied to

contempt proceedings in the absence of specific statutory requirements

to the contrary. Kramer v. Rebman, 9 Iowa 114, 118 (1859) (citing Iowa

Code §§ 1515, 2516 (1851)).

       Iowa Code chapter 665 (2013), located in the subtitle on “special

actions,” “constructively repealed the common law of contempt.” Phillips,
380 N.W.2d at 708.          The chapter treats “all actions for contempt [as]

quasi-criminal, even when they arise from civil cases,” meaning

“contempt must be established by proof beyond a reasonable doubt.”

Reis, 787 N.W.2d at 68; see also Phillips, 380 N.W.2d at 708. Contempt

proceedings in civil cases impose penalties; they do not involve

adjudication of private rights or the recovery of a penalty or forfeiture.

Thus, contempt proceedings remain of a special character and are

classified as “special actions” under Iowa law.8                    Cf. Blomdahl v.


       8Because    a contempt proceeding is a “special action” under Iowa law, it is not
subject to the requirement in Iowa Rule of Civil Procedure 1.301 that “a civil action is
commenced by filing a petition with the court.” See Johnson, 830 N.W.2d at 654
(plurality opinion) (rejecting argument that since civil actions commence with the filing
and service of a summons and complaint, a postjudgment motion is not an “action
upon a judgment or decree”). Further, because Iowa Code section 611.1 expressly
defines “action,” we find no merit in the proposition that “a motion within the context of
the original action” should be distinguished from an “independent action” for purposes
of this rule. Cf. id. at 654–55 (quoting Hamilton v. Hamilton, 661 N.W.2d 832, 836 n.4
(Wis. 2003)).
                                    17

Blomdahl, 796 N.W.2d 649, 652 (N.D. 2011) (concluding that contempt

actions are “special proceedings” but that by statute, special proceedings

are expressly not “actions” under North Dakota statutory law).

      Thus, we conclude the decision-making process initiated by an

application to show cause is an “action” under the Iowa Code and subject

to any relevant limitations periods in section 614.1. This is consistent

with the holdings of other courts that have concluded contempt

proceedings are “actions” for purposes of statutes governing the life of

judgments and rules of civil procedure governing actions.         See, e.g.,

Panther Pumps & Equip. Co. v. Hydrocraft, Inc., 566 F.2d 8, 23 (7th Cir.

1977) (concluding an order to show cause constituted “a subsequent

proceeding to enforce the judgment (and injunction) rendered in 1970”

and thus was a pending action for purposes of Federal Rule of Civil

Procedure 25, which applied only to pending actions); Moseley v. Smith,

180 So. 3d 667, 674 (Miss. Ct. App. 2014) (“Because Smith’s action is to

enforce a court-entered judgment, and not merely a private contract, she

had seven years to file her contempt action once the seven-year statute of

limitations began to run.”); Simmons v. Simmons, 290 N.W. 319, 320

(S.D. 1940) (concluding a 1939 contempt proceeding to enforce a 1918

judgment was not barred by the twenty-year statute of limitations on

enforceability of judgments because the 1918 judgment was modified in

1936, resetting the limitations period).

      We next consider whether an application to show cause to enforce

an injunction is “founded on a judgment of a court of record” under

section 614.1(6). District courts in Iowa are courts of general jurisdiction

and also courts of record. Marsh v. Hanna, 219 Iowa 682, 684, 259 N.W.
225, 226 (1935). A “judgment” is defined as “[e]very final adjudication of

any of the rights of the parties in an action.” Iowa R. Civ. P. 1.951. In
                                     18

other words, it is a judicial act that settles issues, defines rights or

interests, or determines the liabilities of parties.   Giltner v. Stark, 252
N.W.2d 743, 745–46 (Iowa 1977); accord Van Gorden v. Schuller, 192
Iowa 853, 858, 185 N.W. 604, 606 (1921). Although historically the term

“judgment” may have applied only to a decision at law and “decree” to a

decision in equity, we have long interpreted the term “judgment” in the

statute on the limitations of actions to apply “to a final adjudication in an

equity proceeding as well as to a judgment at law.” See Kramer, 9 Iowa

at 118–19 (reasoning to hold otherwise would exclude final chancery

adjudications from every Iowa Code provision concerning judgments); see

also Burke v. Burke, 142 Iowa 206, 210–11, 119 N.W. 129, 130–31 (1909)

(finding statute on entries of decisions does not distinguish between

judgments and decrees); 49 C.J.S. Judgments § 1, at 25 (noting terms

“judgment” and “decree” are interchangeably used).

      The 1977 judgment underlying this contempt action was entered

by the Iowa District Court for Louisa County, a court of record.         See

Marsh, 219 Iowa at 684, 259 N.W. at 226.            It constitutes a “final

pronouncement which adjudicate[d] and determine[d] the issues in the

case and define[d] and settle[d] the rights and interests of the parties so

far as they relate to the subject-matter of the controversy.” Van Gorden,
192 Iowa at 858, 185 N.W. at 606. This contempt action seeks judicial

enforcement of an injunction granted in that judgment.           Thus, this

action is one that is founded on a judgment entered by a court of record.

      Finally, we must assess whether this contempt proceeding qualifies

for a “specially declared” exception under Iowa Code section 614.1. Iowa

Code section 614.1(6) has no exception other than for “an action to

recover a judgment for child support, spousal support, or a judgment of

distribution of marital assets.” Id. § 614.1(6). Our research discloses,
                                   19

and the parties cite, no other exception “specially declared,” and in

particular, no exception excluding judgments granting injunctions,

whether temporary or permanent, from the durational limitation on

judgments prescribed in section 614.1(6).

      We conclude the drainage district’s application for order to show

cause filed in February 2013 was an action seeking enforcement of the

judgment entered in 1977.     It was therefore an action subject to the

twenty-year statute of limitations on enforcement of judgments under

Iowa Code section 614.1(6).   The twenty-year period commenced when

the judgment was entered.       Because the 1977 judgment was not

renewed, it expired in 1997, well before the attempt to enforce it against

DM&E was commenced. See Iowa Code § 614.1(6) (providing limitation

period for actions on judgments); Whitters, 603 N.W.2d at 624–25

(discussing renewal by suit on a judgment). To hold otherwise would be

to determine that proceedings to enforce an injunction initiated by an

application to show cause or other postjudgment motion would be

subject to no limitations period and thus “forever hold the defendant in

fear of enforcement with no hope of repose.”         Donovan v. Burgett

Greenhouses, Inc., 759 F.2d 1483, 1486 (10th Cir. 1985) (“But we do not

conclude that the secretary can, by obtaining an injunction, forever hold

the defendant in fear of enforcement with no hope of repose. . . . Once

the cause of action is reduced to judgment, the . . . . issue then becomes

one of the life of the judgment.”); see also Johnson, 830 N.W.2d at 672

(Prosser, J., dissenting) (“[A]n interpretation that [the statute of

limitations on actions to enforce a judgment] is inapplicable to motions,

orders to show cause, and other proceedings not requiring a ‘complaint’

would mean, in effect, that there would be no time period for a party to

bring certain kinds of actions upon a judgment.”).
                                      20

      Our conclusion is not inconsistent with our determination in Bear

that an injunction is enforceable in a contempt proceeding thirteen years

later if the order creating the injunction did not limit its duration. 540
N.W.2d at 441–42.       That case concerned the scope of our equitable

authority to enforce an injunction that was well within the twenty-year

statutory period to enforce judgments. See id. Our statements in that

case suggesting a permanent injunction is not limited by the passage of

time are correct statements of the principles of equity that govern

injunctions, see id. at 441, but they are subject, of course, to limitations

imposed by statute, see Ney, 891 N.W.2d at 450–51 (noting that

statutory requirements supersede equitable requirements). Because the

statute of limitations on judgments was not at issue in Bear, our

reasoning in that case is not inconsistent with our holding today.

      We acknowledge that an Illinois court has decided a similar issue

differently.   In People ex. rel. Illinois State Dental Society v. Norris, the

court rejected an argument that a writ of injunction lapsed under a

statute of limitations on judgments, stating,

             On appeal the defendant first argues that the 1968
      writ of injunction lapsed and became unenforceable because
      the injunction judgment had not been renewed by the
      plaintiffs through scire facias or other proceedings within
      seven years of its issuance. The defendant further contends
      that since the injunction expired prior to November of 1976,
      he should not have been subjected to contempt proceedings
      for acts allegedly committed in November and December of
      that year. We disagree. An injunction remains in full force
      and effect until it has been vacated or modified by the court
      which granted it or until the order or decree awarding it has
      been set aside on appeal. Such a decree or order must be
      obeyed, even if erroneous, until it is overturned or modified
      by orderly processes of review. An injunction can be
      modified or dissolved when the court finds that the law has
      changed or that equity no longer justifies a continuance of
      the injunction.
                                     21

398 N.E.2d 1163, 1168 (Ill. App. Ct. 1979) (citations omitted). Because

we believe our statutory framework requires a different outcome, we do

not find the Illinois court’s decision persuasive.

      “Limitation   periods    for   causes    of    action   are   legislative

pronouncements of policy barring actions for various policy reasons

regardless of the merit of the action.”     Hamilton, 661 N.W.2d at 842.

Limitations statutes

      represent a pervasive legislative judgment that it is unjust to
      fail to put the adversary on notice to defend within a
      specified period of time and that “the right to be free of stale
      claims in time comes to prevail over the right to prosecute
      them.”

United States v. Kubrick, 444 U.S. 111, 117, 100 S. Ct. 352, 356–57

(1979) (quoting Order of R.R. Telegraphers v. Ry. Express Agency, Inc.,

321 U.S. 342, 349, 64 S. Ct. 582, 586 (1944)). The Iowa legislature has

expressly constrained the duration of judgments by prescribing that

“[a]ctions may be brought within the times herein limited . . . and not

afterwards, except when otherwise specially declared.”        See Iowa Code

§ 614.1 (emphasis added).     The legislature has elected to exempt only

certain family-law judgments imposing ongoing obligations from the
reach of section 614.1(6). Finding no ground in this record for exempting

the 1977 judgment from the operation of the statutory limitation period,

we conclude the district court abused its discretion in enforcing the

judgment through the court’s contempt power.

      IV. Conclusion.

      The contempt proceeding in this case was an untimely action

brought by the drainage district to enforce the 1977 judgment. Because

our resolution of this issue is dispositive of this appeal, we do not

discuss or decide the other issues raised and argued on appeal.
                                 22

Accordingly, we sustain the writ and vacate the contempt order against

DM&E.

     WRIT SUSTAINED; CONTEMPT ORDER VACATED.